Filed Pursuant to Rule 433 Registration Statement No. 333-180023 HUMANA INC. 2.625% Senior Notes due 2019 3.850% Senior Notes due 2024 4.950% Senior Notes due 2044 September 16, 2014 Pricing Term Sheet Issuer: Humana Inc. Ratings*: Baa3 (Moody’s) / BBB+ (S&P) / BBB (Fitch) Trade Date: September 16, 2014 Settlement Date: (T+3)September 19, 2014 Joint Book-Running Managers: Barclays Capital Inc. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Wells Fargo Securities, LLC Co-Managers: Citigroup Global Markets Inc. Morgan Stanley & Co. LLC U.S. Bancorp Investments, Inc. BB&T Capital Markets, a division of BB&T Securities, LLC BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC Fifth Third Securities, Inc. Goldman, Sachs & Co. PNC Capital Markets LLC UMB Financial Services, Inc. 2019-Year Notes Security Description: Senior Notes due 2019 Principal Amount: Coupon: 2.625% Maturity: October 1, 2019 Price to Public: 99.995% Benchmark Treasury: 1.625% UST due August 31, 2019 Benchmark Treasury Price / Yield: 99-09¼ / 1.776% Spread to Benchmark Treasury: 85 bps Yield to Maturity: 2.626% Interest Payment Dates: April 1 and October 1, commencing April 1, 2015 Record Dates: March 15 and September 15 Optional Redemption: Make-whole call at T+15 bps plus accrued and unpaid interest CUSIP/ISIN: 444859 BC5/ US444859BC56 2024-Year Notes Security Description: Senior Notes due 2024 Principal Amount: Coupon: 3.850% Maturity: October 1, 2024 Price to Public: 99.867% Benchmark Treasury: 2.375% UST due August 15, 2024 Benchmark Treasury Price / Yield: 98-02+ / 2.596% Spread to Benchmark Treasury: 127 bps Yield to Maturity: 3.866% Interest Payment Dates: April 1 and October 1, commencing April 1, 2015 Record Dates: March 15 and September 15 Optional Redemption: Make-whole call at T+20 bps plus accrued and unpaid interest Par Call: Commencing on July 1, 2024 at par plus accrued and unpaid interest CUSIP/ISIN: 444859 BD3/ US444859BD30 2044-Year Notes Security Description: Senior Notes due 2044 Principal Amount: Coupon: 4.950% Maturity: October 1, 2044 Price to Public: 99.518% Benchmark Treasury: 3.375% UST due May 15, 2044 Benchmark Treasury Price / Yield: 100-08 / 3.361% Spread to Benchmark Treasury: 162 bps Yield to Maturity: 4.981% Interest Payment Dates: April 1 and October 1, commencing April 1, 2015 Record Dates: March 15 and September 15 Optional Redemption: Make-whole call at T+25 bps plus accrued and unpaid interest Par Call: Commencing on April 1, 2044 at par plus accrued and unpaid interest CUSIP/ISIN: 444859 BE1/ US444859BE13 Changes from Preliminary Prospectus Supplement In addition to the pricing information set forth above, the following sections of the Preliminary Prospectus Supplement are hereby revised as set forth below: Use of Proceeds: We estimate that our net proceeds from the issuance and sale of the notes will be approximately $1.73 billion, after deducting underwriters’ discounts and our estimated offering expenses. We intend to use approximately $545 million of the net proceeds to redeem our $500 million aggregate principal amount of 6.45% senior notes due June 1, 2016. We intend to use some or all of the remaining net proceeds to repurchase shares of our common stock pursuant to our existing share repurchase authorization or future authorizations with the intent, subject to the closing of this offering, to repurchase $1 billion of our outstanding shares no later than June 30, 2015. We will use any net proceeds not applied to the foregoing uses for general corporate purposes. Ratio of Earnings to Fixed Charges: Under the applicable U.S. Securities and Exchange Commission (SEC) rules, no pro forma calculation of ratio of earnings to fixed charges is required. *Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement, the preliminary prospectus supplement thereto relating to the Senior Notes and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus and the preliminary prospectus supplement thereto relating to the Senior Notes if you request it by calling Barclays Capital Inc. toll free at 1-888-603-5847, J.P. Morgan Securities LLC collect at 1-212-834-4533, Merrill Lynch, Pierce, Fenner & Smith Incorporated toll-free at 1-800-294-1322 or Wells Fargo Securities, LLC toll-free at 1-800-326-5897. Any disclaimer or other notice that may appear below is not applicable to this communication and should be disregarded.Such disclaimer or notice was automatically generated as a result of this communication being sent by Bloomberg or another email system.
